Citation Nr: 1036228	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer as a result 
of exposure to radiation and chemical agents in service, to 
include Agent Orange and Trichloroethylene (TCE).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & M.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to June 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the transcript 
is of record.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in July 2009 by the undersigned Veterans 
Law Judge.  A copy of the transcript is of record.

In September 2009, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now ready for appellate review.


FINDING OF FACT

The Veteran's prostate cancer is causally or etiologically 
related to exposure to TCE during service.


CONCLUSION OF LAW

Service connection for prostate cancer, as a result of exposure 
to TCE, is established.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development that may have existed under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for Prostate Cancer, As a 
Result of Exposure to Radiation and Chemical Agents in Service, 
to Include Agent Orange and TCE

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
prostate cancer as a result of exposure to radiation and chemical 
agents in service, to include Agent Orange and TCE.

TCE is used mainly as a solvent to remove grease from metal 
parts.  Agency for Toxic Substances and Disease Registry.  
Personnel records indicate the Veteran was a fire control 
technician and aircraft mechanic.  As such, exposure to TCE 
during active duty is conceded.

Service treatment records were reviewed.  The Veteran's entrance 
examination from September 1956 noted a left varicocele.  In 
November 1973, he was evaluated in urology for complaints of four 
days of gross hematuria.  Physical examination revealed a 
slightly enlarged prostate, rather soft in consistency with some 
tenderness.  He was diagnosed with prostatitis, and a large left 
varicocele.  The separation examination from July 1976 noted a 
normal rectal and prostate examination.  

Post-service private records indicate the Veteran was diagnosed 
with prostate cancer in May 1997 and a radical prostatectomy was 
performed in June 1997.

The Veteran was afforded a VA examination in June 2008.  The 
Veteran's treatment of prostatitis during service was noted, as 
well as his diagnosis of cancer and radical prostatectomy in 
1997.  The examiner stated that it could not be determined how 
much exposure or what concentration of the chemical (TCE) was 
present when the Veteran was using it on machine guns.  As stated 
by the examiner, the Veteran started using TCE in 1957 and used 
it for over ten years.  The Veteran was diagnosed with cancer of 
the prostate post radical prostatectomy with residual of stress 
incontinence.  The examiner cited several articles discussing the 
relationship between TCE exposure and prostate cancer.  The 
examiner opined that the issue of whether the Veteran's prostate 
cancer was caused by exposure to TCE could not be resolved 
without resort to mere speculation because there is conflict in 
the literature regarding TCE exposure and cancer.  Opinions like 
this, which can only make the necessary connection between the 
current disorder and the Veteran's military service by resorting 
to mere speculation, amount to "nonevidence," neither for nor 
against the claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. West, 
12 Vet. App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  

An addendum to the June 2008 opinion was obtained in December 
2009.  The examiner cited several medical articles and opined 
that even though there is an increase in kidney cancer, liver 
issues and possible other associations, specifically leukemia and 
lymphoma, the examiner could not find any commentary relating TCE 
exposure specifically to prostate cancer.  The examiner continued 
by stating that although TCE has been described as carcinogenic, 
the relationship to prostate cancer has not been found.  As a 
result, the examiner opined that it is less likely that any TCE 
exposure specifically caused the Veteran's prostate cancer.

The Board, however, finds that service connection for prostate 
cancer based on exposure to TCE is warranted.  Notably, several 
of the medical articles listed and discussed by the June 2008 
examiner state that there is an association between TCE exposure 
and prostate cancer.  Specifically, the Report on Carcinogens, 
Eleventh Edition, states, "...occupational exposure to TCE was 
associated with excess incidences of liver, cancer, kidney 
cancer, non-Hodgkin's lymphoma, prostate cancer, and multiple 
myeloma."  See Report on Carcinogens, Eleventh Edition, 
Trichloroethylene CAS No. 79-01-6.  Similarly, the Agency for 
Toxic Substances and Disease Registry, reports prostate cancer is 
a reported health problem in people of all ages from working with 
TCE.  See Reported health effects linked with trichloroethylene 
(TCE), tetrachloroethylene (PCE), benzene, and vinyl chloride 
(VC) exposure, Agency for Toxic Substances & Diseases Registry.  
Additionally, a research article titled, Trichloroethylene Cancer 
Epidemiology: A Consideration of Select Issues states that the, 
"U.S. Environmental Protection Agency 2001 draft TCE health risk 
assessment concluded that epidemiologic studies, on the whole, 
support associations between TCE exposure and excess risk of 
kidney cancer, liver cancer, and lymphomas, and, to a lesser 
extent, cervical cancer and prostate cancer."  

The evidence in the case is not definite, but it does not have to 
be.  As stated previously, when there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination of matter, the benefit of the doubt will be 
given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidence is at least evenly balanced as 
to the question of whether the Veteran's prostate cancer was due 
to exposure to TCE.  Although there is a VA medical opinion of 
record unfavorable to the Veteran's claim, in view of the 
totality of the evidence, particularly the evidence showing that 
exposure to TCE has been associated with excess incidences of 
prostate cancer, the Board finds that the positive medical 
evidence is at least as persuasive as the negative evidence.  
Upon resolution of every reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is warranted for 
prostate cancer due to exposure to TCE.


ORDER

Service connection for prostate cancer, due to exposure to TCE, 
is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


